

Exhibit 10.1


Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in the
place marked ‘[***]’ and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
SIDE LETTER AGREEMENT – PROGRAM AFFILIATION
SIDE LETTER AGREEMENT (this “Agreement”) dated as of September 21, 2016 by among
Marriott International, Inc., Marriott Worldwide Corporation and Marriott
Rewards, LLC (together with their respective affiliates, “Marriott”), and
Marriott Vacations Worldwide Corporation and Marriott Ownership Resorts, Inc.
(together with their respective affiliates, “MVW”).
RECITALS
WHEREAS, Marriott is pursuing a business combination transaction under which it
plans to acquire Starwood Hotels & Resorts Worldwide, Inc. (“Starwood”) under an
Agreement and Plan of Merger dated November 15, 2015 as amended on March 21,
2016 (the “Starwood Combination”);
WHEREAS, Marriott operates brand loyalty rewards programs called Marriott
Rewards and Ritz-Carlton Rewards (collectively, for purposes of this Agreement,
“Marriott Rewards”) and Starwood operates a brand loyalty program called
Starwood Preferred Guest (“SPG”);
WHEREAS, Marriott desires to affiliate and integrate certain aspects of Marriott
Rewards and SPG as described herein (the “Program Affiliation”);
WHEREAS, Marriott and MVW are parties to (i) that certain License, Services, and
Development Agreement for Marriott Projects, dated November 17, 2011 (the “MVW
Marriott License Agreement”), (ii) that certain License, Services and
Development Agreement for Ritz-Carlton Projects, dated November 17, 2011 (the
“MVW Ritz-Carlton License Agreement”) (collectively, the MVW Marriott License
Agreement and the MVW Ritz-Carlton License Agreement are referred to as the “MVW
License Agreement”), (iii) that certain Marriott Rewards Affiliation Agreement,
dated November 17, 2011 (the “Marriott Rewards Agreement”), (iv) that certain
Noncompetition Agreement, dated November 21, 2011 (the “Noncompetition
Agreement”); and (v) certain other related agreements (collectively the
“Marriott-MVW Agreements”); and
WHEREAS, as a condition to MVW consenting to Marriott effectuating the Program
Affiliation, Marriott and MVW desire to modify, supplement or amend certain
terms of the Marriott-MVW Agreements and agree to the other terms included in
this Agreement.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereof, intending to be legally bound hereby, and notwithstanding
anything in the Marriott-MVW Agreements to the contrary, the parties agree as
follows:





--------------------------------------------------------------------------------




AGREEMENT
ARTICLE I.
DEFINITIONS
Section 1.01    Certain Definitions. For purposes of this Agreement, the
following terms have the meanings specified in this Section 1.01; terms not
otherwise defined have the meanings specified in the Marriott-MVW Agreements:
“Cross Redemption Policy” means the policy to be implemented by Marriott under
which persons who are members of both Marriott Rewards and SPG programs shall be
permitted to convert Marriott Rewards points into SPG points, and SPG points
into Marriott Rewards Points. Marriott has separately provided MVW with details
regarding the implementation of the Cross-Redemption Policy.
“Dual Member” means any person who is or becomes both a Marriott Rewards and SPG
member.
“Elite Status” means, with respect to Marriott Rewards Members, the availability
of certain benefits in accordance with their classification into “Silver Elite”,
“Gold Elite” or “Platinum Elite” tiers (in each case as such term is used in
marketing materials available to Marriott Rewards Members) and, with respect to
SPG Members, the availability of certain benefits in accordance with their
classification into “Gold” or “Platinum” tiers (in each case as such term is
used in marketing materials available to SPG Members).
“ILG” means Interval Leisure Group, Inc.
“Licensed Business” has the meaning set forth in the MVW License Agreement.
“Licensed Destination Club Products” has the meaning set forth in the MVW
License Agreement.
“Linkage Process” means the actions Dual Members must perform to link their
respective Marriott Rewards and SPG accounts through the purpose-built linkage
website described in Section 3.03(a).
“Marriott Brands” means AC Hotels by Marriott, African Pride Hotels, Autograph
Collection, Bulgari Hotels & Resorts, Conference Center by Marriott, Courtyard
by Marriott, Delta Hotels & Resorts, EDITION, Fairfield Inn by Marriott,
Fairfield Inn & Suites by Marriott, Gaylord Hotels, Grand Residences by
Marriott, JW Marriott, JW Marriott Marquis, Marriott Executive Apartments,
Marriott Hotels & Resorts, Marriott Marquis, Marriott Vacation Club, Moxy
Hotels, Protea Hotel Fire & Ice!, Protea Hotels, Renaissance, Renaissance
ClubSport, Residence Inn by Marriott, The Ritz‑Carlton, The Ritz‑Carlton
Destination Club, The Ritz‑Carlton Reserve, SpringHill Suites by Marriott, and
TownePlace Suites by Marriott.
“Marriott Platforms” means the websites (e.g. marriott.com), the reservations
systems and call centers utilized by Marriott with respect to Marriott
Properties.


2





--------------------------------------------------------------------------------




“Marriott Properties” means lodging and other facilities available to customers
that are owned, operated, managed, marketed, developed, franchised or licensed
under the Marriott Brands.
“Marriott Rewards Redemption Restriction” means the policy to be implemented by
Marriott under which Marriott Rewards points earned by MVW Owners through
Vacation Ownership Activity, both prior to and after the date of this Agreement,
cannot be converted into SPG points or otherwise redeemed at Starwood
Properties.
“Marriott Rewards-Sourced SPG Members” means (a) persons who are Marriott
Rewards members, but not SPG members, as of the closing of the Starwood
Combination, who subsequently become SPG members after the closing of the
Starwood Combination and engage in the Linkage Process and (b) persons who are
not members of either Marriott Rewards or SPG prior to the Starwood Combination,
but who join Marriott Rewards and subsequently join SPG; provided that for the
persons described in clause (b) who join both programs on the same day prior to
October 15, 2016, such persons will not be considered either Marriott
Rewards-Sourced SPG Members or SPG-Sourced Marriott Rewards Members.
“MVW Owners” means persons who are “Members” under the MVW License Agreement,
but excluding Members who have such status solely because they are an owner of a
Residential Unit (as that term is defined in the MVW License Agreement).
“SPG Redemption Restriction” means the policy to be implemented by Marriott
under which SPG points earned by Vistana Owners through Vacation Ownership
Activity, both prior to and after the date of this Agreement, cannot be
converted into Marriott Rewards points or otherwise redeemed at Marriott
Properties.
“Starwood Brands” means Aloft, Design Hotels (but only such Design Hotels that
participate in the SPG program), Element, Four Points, Le Méridien, Sheraton,
St. Regis, The Luxury Collection, Tribute Portfolio, W Hotels and Westin.
“Starwood Platforms” means the websites (e.g., starwoodhotels.com), the
reservations systems and call centers utilized by Starwood with respect to
Starwood Properties.
“Starwood Properties” means lodging and other facilities available to customers
that are owned, operated, managed, marketed, developed, franchised or licensed
under the Starwood Brands.
“SPG-Sourced Marriott Rewards Members” means (a) persons who are SPG members,
but not Marriott Rewards members, as of the closing of the Starwood Combination,
who subsequently become Marriott Rewards members after the closing of the
Starwood Combination and engage in the Linkage Process and (b) persons who are
not members of either Marriott Rewards or SPG prior to the Starwood Combination,
but who join SPG and subsequently join Marriott Rewards; provided that for the
persons described in clause (b) who join both programs on the same day prior to
October 15, 2016, such persons will not be considered either Marriott
Rewards-Sourced SPG Members or SPG-Sourced Marriott Rewards Members.


3





--------------------------------------------------------------------------------






“Vacation Ownership Activity” means the occurrence of certain events, both prior
to and after the date of this Agreement, that permit MVW Owners and Vistana
Owners to obtain points under Marriott Rewards or SPG, as applicable, relating
to their status as MVW Owners or Vistana Owners, including without limitation
first-day benefits for purchasing a timeshare or fractional interest or
membership, exchanges of vacation ownership usage, referrals, vacation ownership
promotions, and resolution of customer service issues, but excluding activities
of MVW Owners and Vistana Owners that, if undertaken by non-MVW Owners and
non-Vistana Owners, would entitle them to obtain points under Marriott Rewards
or SPG, as applicable, such as paid stays at Marriott Properties or Starwood
Properties or use of Marriott Rewards or SPG branded credit cards.
“Vistana” means Vistana Signature Experiences, Inc.
“Vistana License Agreement” means that certain License, Services and Development
Agreement among Vistana, Starwood and ILG dated as of May 11, 2016.
“Vistana Owners” means persons who are “Owners” as that term is used in the
Vistana License Agreement.
ARTICLE II.
EXISTING PLATFORMS
Section 2.01    Maintenance of Separate Platforms. (a) Except as otherwise
described in this Agreement, Marriott will maintain Marriott Rewards and SPG as
separate loyalty programs and Marriott agrees that it will continue to maintain
separate member lists (including for purposes relating to vacation ownership
marketing), membership cards, Marriott Rewards and SPG branded credit cards,
Marriott Rewards and SPG membership numbers, communications to members,
membership websites and customer service platforms.
(b)    Except as otherwise described in this Agreement, (i) Marriott will
continue to operate the Marriott Platforms and the Starwood Platforms
separately, and (ii) Marriott will cause (x) the Marriott Platforms to list,
promote and sell only Marriott Properties (and not Starwood Properties) and (y)
the Starwood Platforms to list, promote and sell only Starwood Properties (and
not Marriott Properties).
(c)    No Other Consents. MVW hereby acknowledges that neither the actions
permitted to be taken by Marriott as described in this Agreement, nor any of the
terms or conditions of this Agreement, require any additional approval or
consent under the terms of any of the Marriott-MVW Agreements, and MVW hereby
waives any claim or termination right it may have relating to the Marriott-MVW
Agreements that may arise as a result of the actions permitted to be taken by
Marriott hereunder or any of the terms or conditions set forth herein.
ARTICLE III.
PROGRAM MODIFICATIONS
Section 3.01    Cross Redemption Policy. Notwithstanding anything in the MVW
License Agreement and Marriott Rewards Agreement to the contrary and subject to
the terms and conditions set forth in this Article II, Marriott will be
permitted to implement the Cross


4





--------------------------------------------------------------------------------




Redemption Policy; provided, however, that     (a) Marriott Rewards points and
Marriott Rewards Elite Status will be earned only at participating Marriott
Properties and (b) SPG points and SPG Elite Status will be earned only at
participating Starwood Properties.
Section 3.02    Redemption Restrictions. (a) The Cross Redemption Policy will be
subject to the Marriott Rewards Redemption Restriction and the SPG Redemption
Restriction.
(b)    Marriott will make all necessary modifications to its IT systems to
implement the enforcement of the Marriott Rewards Redemption Restriction and the
SPG Redemption Restriction not later than October 15, 2016.
(c)    (i) MVW and Marriott will each use commercially reasonable efforts to
ensure that they accurately describe the Marriott Rewards Redemption Restriction
to their respective customers, potential customers, members and potential
members; (ii) Marriott will use commercially reasonable efforts to ensure that
it accurately describes the SPG Rewards Redemption Restriction to its customers,
potential customers, members and potential members; and (iii) Marriott will use
commercially reasonable efforts to cause ILG to accurately describe the SPG
Redemption Restriction to its Vistana customers, potential customers, members
and potential members.
(d)    Upon MVW’s written request, Marriott will eliminate both the SPG
Redemption Restriction and the Marriott Rewards Redemption Restriction; provided
that the SPG Redemption Restriction and the Marriott Rewards Redemption
Restriction will not terminate prior to the third anniversary of the closing of
the Starwood Combination, unless both MVW and ILG mutually agree to an earlier
termination date.
Section 3.03    Linkage Process. (a) Prior to implementing the Cross Redemption
Policy, Marriott shall set up a website purpose-built to allow Dual Members to
complete the Linkage Process.
(b)    No Dual Member shall be permitted to participate in the Cross Redemption
Policy unless he/she has completed the Linkage Process.
(c)    In connection with the Linkage Process, Marriott shall classify and
separately track those Dual Members who are either Marriott Rewards-Sourced SPG
Members or SPG-Sourced Marriott Rewards Members.
(d)    (i) If a person who is a member of Marriott Rewards but not SPG attempts
to use the Linkage Process, such Marriott Rewards member will receive
instructions on how to enroll in the SPG program, which may include a link to
the SPG website; and (ii) if a person who is a member of SPG but not Marriott
Rewards attempts to use the Linkage Process, such SPG member will receive
instructions on how to enroll in the Marriott Rewards program, which may include
a link to the Marriott Rewards website.
Section 3.04    Elite Status. (a) Each of the Marriott Rewards and SPG programs
may offer to match the Elite Status of any Dual Member who achieves, or has
achieved, an Elite Status level in the other program.


5





--------------------------------------------------------------------------------






(b)    Notwithstanding the foregoing, MVW shall have the right to purchase
silver, gold and platinum elite Marriott Rewards Elite Status for certain
existing and future eligible MVW Owners, and Marriott and MVW have separately
agreed on pricing terms for such upgrades at a cost reflecting the actual cost
to the Marriott Rewards Program of the historical usage patterns of such status
by MVW Owners plus incremental program administrative costs and Marriott Rewards
points benefits associated with such Elite Status.
Section 3.05    Website Links. Marriott will place (a) a hyperlink to
Starwoodhotels.com on the Marriott.com website and (b) a hyperlink to
Marriott.com on the Starwoodhotels.com website; provided, for the avoidance of
doubt, that customers will not be able to search for or reserve Starwood
Properties on Marriott.com or search for or reserve Marriott Properties on
Starwoodhotels.com.
Section 3.06    Joint Marriott Rewards and SPG Marketing. (a) Marriott may
engage in joint Marriott Rewards and SPG direct marketing solicitations (such as
by direct mail or targeted email) to persons who are members of either Marriott
Rewards or SPG, but not both, and may solicit such persons to become Dual
Members.
(b)    Marriott may utilize “call to action” general solicitations in
advertising and marketing materials as part of its campaign to drive awareness
of the Linkage Process, Cross Redemption Policy, and Elite Status, which will
include references to the Linkage Process microsite.
(c)    Marriott will engage in Marriott Rewards and SPG direct marketing
solicitations (such as by direct mail, targeted email, brochures or web-based
solicitations) separately, and will not engage in joint SPG and Marriott Rewards
direct solicitations, which solicitations are made to persons who are not
members of either program. In furtherance of the foregoing, (i) brochures and
solicitations for SPG (but not Marriott Rewards) may be made available at
Starwood Properties and through other Starwood brand channels, and (ii)
brochures and solicitations for Marriott Rewards (but not SPG) may be made
available at Marriott Properties and through other Marriott brand channels.
(d)    If a person is not a member of either Marriott Rewards or SPG, Marriott
may not solicit such person to become a Dual Member until such person becomes a
member of either Marriott Rewards or SPG.
Section 3.07    Use of Logos. (a) Notwithstanding the foregoing, the Marriott
Rewards, Ritz-Carlton Rewards and SPG logos may be used together in promotional
and sales and marketing materials and other channels, which will include joint
advertising and promotions of Marriott Rewards, Ritz-Carlton Rewards and SPG
provided that either (i) all such logos will be used together without reference
to any participating hotel and vacation ownership brands or (ii) all such logos
will be used together with reference to all (but not less than all)
participating hotel and vacation ownership brands or with reference to
subcategories of brands as shown on Exhibit B attached hereto (and if a
subcategory of brands is referred to, all brands in that subcategory must also
be referenced), with the hotel and vacation ownership brands being depicted in
the same manner in which they were depicted on the footer of the lead page of
the


6





--------------------------------------------------------------------------------






marriott.com and starwoodhotels.com websites on June 20, 2016 as shown on
Exhibit A attached hereto, but not necessarily the same layout or order.
(b)    For so long as the Marriott Rewards and SPG programs are run separately,
(i) the Marriott vacation ownership brands will be depicted together with the
Marriott hotel brands in the same manner, but not necessarily in the same layout
or order, as they were depicted on the footer of the lead page of marriott.com
on June 20, 2016 as shown on Exhibit A attached hereto and (ii) the Vistana
vacation ownership brands will be depicted together with the Starwood hotel
brands in the same manner, but not necessarily in the same layout or order, as
they were depicted on the footer of the lead page of starwoodhotels.com on June
20, 2016 as shown on Exhibit A attached hereto, including in any joint Marriott
Rewards and SPG advertising, promotion, sales, marketing and similar materials,
collateral and media.
Section 3.08    Call Transfers. (a) The sales or customer service
representatives at Marriott’s reservations call centers that sell or make
reservations for Marriott Properties will not be permitted to sell or make
reservations for Starwood Properties; provided however, such call center
representatives may offer to transfer a potential customer to Starwood’s
reservation call center if such potential customer chooses not to reserve at a
Marriott Property.
(b)    The sales or customer service representatives at Starwood’s reservations
call centers that sell or make reservations for Starwood Properties will not be
permitted to sell or make reservations for Marriott Properties; provided
however, such call center representatives may offer to transfer a potential
customer to Marriott’s reservation call center if such potential customer
chooses not to reserve at a Starwood Property.
ARTICLE IV.
MARKETING RIGHTS
Section 4.01    Marketing to Marriott Rewards Members. Subject to the terms and
conditions of the MVW License Agreement, the Marriott Rewards Agreement, the
Noncompetition Agreement and other Marriott-MVW Agreements, MVW may market its
Licensed Business to all current and future Marriott Rewards members except for
SPG-Sourced Marriott Rewards Members.
Section 4.02    Marketing to SPG Members. Subject to the terms and conditions of
the Vistana License Agreement and the other agreements between Starwood, Vistana
and ILG, MVW acknowledges and agrees that Vistana may market its Licensed
Business (as that term is used in the Vistana License Agreement) to all current
and future SPG members except for Marriott Rewards-Sourced SPG Members.
Section 4.03    Marketing at Starwood Properties.


(a) Subject to the limitations described in Section 4.03(b)(i) and (ii),
Marriott will consider in good faith MVW’s requests from time to time to enter
into arrangements for access to Starwood Properties for purposes of marketing
MVW’s Licensed Destination Club Products; provided that any such arrangements
will comply with the applicable provisions in the MVW License Agreement
applicable to similar arrangements at Marriott Properties.


7





--------------------------------------------------------------------------------




(b)    In furtherance of the foregoing, Marriott will not enter into any
arrangement with Vistana or ILG that would preclude MVW from accessing Starwood
Properties for purposes of marketing MVW’s Licensed Destination Club Products
except:
(i)     unless Vistana otherwise consents, in specific markets in which Vistana
operates vacation ownership properties pursuant to the Vistana License
Agreement, provided that if MVW enters into a marketing arrangement in a
Starwood Property in a market in which Vistana has no vacation ownership
properties under the Vistana License Agreement at the time the marketing
arrangement is put in place, but Vistana subsequently opens, or has signed
definitive agreements to develop, such a vacation ownership property in such
market, then MVW will allow the then-current term of such marketing arrangement
to expire and not enter into any other such marketing arrangement in a Starwood
Property in such market; or
(ii)    for such restrictions that existed in any agreement as of June 20, 2016
between Starwood or its Affiliates, ILG and/or Vistana or any of their
respective Affiliates.
ARTICLE V.
FULL FORCE AND EFFECT /GENERAL PROVISIONS
Section 5.01    Effectiveness of this Agreement. This Agreement shall become
effective upon the closing of the Starwood Combination with no further action
required by the parties hereto.
Section 5.02    Full Force and Effect. Except to the extent specifically
amended, modified or supplemented by this Agreement, each of the Marriott-MVW
Agreements remains unchanged and in full force and effect, and for the avoidance
of doubt, this Agreement will be considered to be supplemental to the
Marriott-MVW Agreements. From and after the effectiveness of this Agreement
pursuant to Section 5.01, each reference in any of the Marriott-MVW Agreements
to “this Agreement,” “hereof”, “hereunder” or words of similar import, will be
deemed to mean the applicable Marriott-MVW Agreement, as so amended, modified or
supplemented by this Agreement.
Section 5.03    General Provisions. Sections 22.1 (Governing Law; Venue), 22.2
(Injunctive Relief), 22.3 (Costs of Enforcement), 22.4 (Arbitration), 22.5
(Expert Resolution), 22.6 (Waiver of Jury Trial and Punitive Damages), 23.1
(Notices), 24.1 (Construction and Severability), 24.2 (Approvals, Consents and
Waivers), 24.3 (Entire Agreement), 24.4 (Amendments) and 26.2 (Multiple
Counterparts) of the MVW License Agreement are incorporated herein by reference
and form a part of this Agreement as if set forth herein, mutatis mutandis.
Section 5.04    Evidence of Compliance; Reporting. Each of Marriott and MVW
will, upon request by the other party, provide (i) reasonable evidence of
compliance with the provisions of this Agreement (which may include reasonable
sampling procedures), on such a periodic basis as the parties reasonably agree
and (ii) additional reasonable information and supporting documentation
concerning the calculation of fees, costs, expenses, or other payments due under
this Agreement. In furtherance of the foregoing, Marriott will provide MVW such


8





--------------------------------------------------------------------------------






additional reporting and information as described in the Services Manual to the
Marriott Rewards Agreement.
Section 5.05    Further Assurances. In the event that certain events described
in Exhibit C occur after the date of this Agreement, each of MVW and Marriott
agree to amend the MVW License Agreement and take such other actions as are
detailed in Exhibit C.
[remainder of this page is intentionally left blank; signature page follows]




9





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.




MARRIOTT VACATIONS WORLDWIDE CORPORATION




By:/s/ Ralph Lee Cunningham
Name:Ralph Lee Cunningham
Title:Vice President
MARRIOTT OWNERSHIP RESORTS, INC.




By:/s/ Ralph Lee Cunningham
Name:Ralph Lee Cunningham
Title:Vice President
 
 
 
 
MARRIOTT INTERNATIONAL, INC.




By:/s/ Kathleen K. Oberg
Name:Kathleen K. Oberg
Title:EVP & CFO
MARRIOTT REWARDS, LLC.




By:/s/ Robert Behrens
Name:Robert Behrens
Title:VP, Marriott Rewards
 
 
 
 
MARRIOTT WORLDWIDE CORPORATION




By:/s/ Kathleen K. Oberg
Name:Kathleen K. Oberg
Title:President
 
 
 























[Signature Page to Marriott-MVW Side Letter Agreement]

--------------------------------------------------------------------------------





EXHIBIT A
[See Attached]


11





--------------------------------------------------------------------------------




image0a11.jpg [image0a11.jpg]




--------------------------------------------------------------------------------




image1.jpg [image1.jpg]




--------------------------------------------------------------------------------




image2a01.jpg [image2a01.jpg]




--------------------------------------------------------------------------------




image3a01.jpg [image3a01.jpg]




--------------------------------------------------------------------------------




image4a01.jpg [image4a01.jpg]




--------------------------------------------------------------------------------




image5a01.jpg [image5a01.jpg]




--------------------------------------------------------------------------------





EXHIBIT B
Brand Subcategories


Classic Luxury:
The Ritz Carlton
 
St.Regis
 
JW Marriott
 
 
Classic Premium:
Marriott
 
Marriott Vacation Club
 
Sheraton
 
Delta Hotels by Marriott
 
Marriott Executive Apartments (Longer Stays)
 
 
Classic Select:
Courtyard by Marriott
 
Four Points by Sheraton
 
Springhill Suites by Marriott
 
Protea Hotels
 
TownePlace Suites by Marriott (Longer Stays)
 
Fairfield Inn by Marriott
 
Residence Inn by Marriott (Longer Stays)
 
 
Distinctive Luxury:
Ritz-Carlton Reserve
 
The Luxury Collection
 
W Hotels
 
Bulgari Hotels and Resorts
 
EDITION
 
 
Distinctive Premium:
Le Meridien
 
Westin Hotels and Resorts
 
Autograph Collection Hotels
 
Renaissance Hotels
 
Tribute Portfolio
 
Gaylord Hotels
 
Design Hotels
 
 
Distinctive Select:
AC Hotels by Marriott
 
Aloft Hotels
 
Moxy Hotels
 
Element by Westin (Longer Stays)



NOTE: “Longer Stays” can be depicted as a separate category


12

--------------------------------------------------------------------------------





EXHIBIT C


[***]


13